Citation Nr: 1504898	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease and degenerative disc disease.

2.  Entitlement to service connection for right shoulder impingement.

3.  Entitlement to service connection for left shoulder impingement.

4.  Entitlement to service connection for right arm muscle spasms.

5.  Entitlement to service connection for left arm muscle spasms.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for chronic gastritis.

8.  Entitlement to service connection for chronic constipation.

9.  Entitlement to service connection for chronic chest problems.

10.  Entitlement to service connection for chronic lung scar tissue.

11.  Entitlement to service connection for sebaceous cyst of the neck.

12.  Entitlement to service connection for seborrheic dermatitis.

13.  Entitlement to service connection for eye injury.

14.  Entitlement to service connection for allergic rhinitis.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2013 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for cervical spine degenerative joint disease and degenerative disc disease, entitlement to service connection for right shoulder impingement, entitlement to service connection for left shoulder impingement, entitlement to service connection for right arm muscle spasms, entitlement to service connection for left arm muscle spasms, entitlement to service connection for sleep apnea, and entitlement to service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2013 Travel Board hearing before the undersigned and in a March 2013 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement service connection for GERD, chronic gastritis, chronic constipation, chronic chest problems, chronic lung scar tissue, sebaceous cyst of the neck, seborrheic dermatitis, eye injury, and allergic rhinitis.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for chronic gastritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for chronic constipation.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for chronic chest problems.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for chronic lung scar tissue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for sebaceous cyst of the neck.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for seborrheic dermatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

8.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for eye injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

9.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the Travel Board hearing and in a March 2013 correspondence, has withdrawn his appeal for the issues of entitlement to service connection for GERD, chronic gastritis, chronic constipation, chronic chest problems, chronic lung scar tissue, sebaceous cyst of the neck, seborrheic dermatitis, eye injury, and allergic rhinitis.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for GERD, chronic gastritis, chronic constipation, chronic chest problems, chronic lung scar tissue, sebaceous cyst of the neck, seborrheic dermatitis, eye injury, and allergic rhinitis.




ORDER

The appeal for the issue of entitlement to service connection for GERD is dismissed.

The appeal for the issue of entitlement to service connection for chronic gastritis is dismissed.

The appeal for the issue of entitlement to service connection for chronic constipation is dismissed.

The appeal for the issue of entitlement to service connection for chronic chest problems is dismissed.

The appeal for the issue of entitlement to service connection for chronic lung scar tissue is dismissed.

The appeal for the issue of entitlement to service connection for sebaceous cyst of the neck is dismissed.

The appeal for the issue of entitlement to service connection for seborrheic dermatitis is dismissed.

The appeal for the issue of entitlement to service connection for an eye injury is dismissed.

The appeal for the issue of entitlement to service connection for allergic rhinitis is dismissed.


REMAND

In October 2011 the Veteran underwent VA examinations in conjunction with his claims for service connection for cervical spine degenerative joint disease and degenerative disc disease, right shoulder impingement, left shoulder impingement, right arm muscle spasms, and left arm muscle spasms.  The October 2011 VA spine examination reflects that the Veteran injured his neck in service when he slipped while standing on the wing of a plane.  It was noted that he had pain in his neck and shoulders after the fall, and that his neck and shoulders have continued to bother him over the years, without additional injury.  The examiner opined that the Veteran's current shoulder and neck disabilities are not related to his in-service injuries.  The examiner indicated that the claims file fails to demonstrate any evidence of shoulder injuries or complaints at the time of or shortly following the injury, the service separation examination is negative for shoulder complaints, and the post service medical evidence in 2005 suggests that there was a post-service work-related injury.  The examiner also noted that the Veteran's neck was normal, without abnormalities, in 1970 after the injury, and that the 1971 separation examination again showed normal exam without neck problems.  The examiner felt that this is evidence is against a nexus to link the current neck complaints to service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the opinions are based upon an inaccurate factual premise, as the examiner does not account for the Veteran's ongoing complaints of neck and shoulder problems since service, and instead heavily bases the opinions on the lack of any in-service findings at separation or until years later.  Therefore, a remand is required for a medical opinion based upon consideration of the Veteran's lay statements.  

Also, at the Travel Board hearing, the Veteran testified that he has tingling and numbness in his upper extremities.  However, these complaints are not documented or in any way addressed in the October 2011 VA cervical spine or arm/shoulder examinations.  As such, on remand a new VA examination should be conducted which addresses the Veteran's bilateral arm complaints/symptoms.  

The Veteran underwent a VA examination in August 2010 pursuant to his claim for service connection for sleep apnea.  The examination report reflects that the Veteran has sleep apnea.  The examiner opined, after reviewing the service treatment records, that although the Veteran had a whiplash injury in 1970, this is not a recognized cause of obstructive sleep apnea.  The examiner concluded that there is no relationship between the whiplash injury in 1970 and the sleep apnea that was diagnosed in 2010.  

However, the Veteran has also argued that his sleep apnea is related to his in-service exposure to chemicals, fumes, etc.  He stated that he first began having sleep problems during service.  The Veteran's military occupational specialty was protective coating specialist (he described that his duties were that of a painter) and an October 1970 service treatment note indicates that he was exposed to Toluene, lacquer thinner, methyl ethyl, ketone, ethyl acetate, dope, enamels, lacquers, zinc chromate, and sealants in service.  As such, the Board finds that a remand is required in order to obtain an addendum opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related to his in-service chemical exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has submitted several statements (which are found in the VBMS claims file) since the most recent statement of the case was issued in February 2012 regarding his claim for service connection for a respiratory disability, including statements that he was recently diagnosed with pneumonia for the third time and that he was prescribed a cane to use because of his respiratory disability.  Further, he submitted a statement from his spouse in March 2013 which addresses some of the issues on appeal.  He did not waive first consideration of such evidence by the RO.  As such, this evidence can be considered by the RO/AMC in the first instance on appeal.  38 C.F.R. § 20.1304(c). 

Additionally, the Veteran receives treatment for his disabilities through VA.  As the most recent VA treatment records in the claims file are dated in April 2013, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran testified that he was hospitalized in service for his head, neck and shoulder injury.  His service separation examination report or medical history reflects that he was hospitalized at Blytheville Hospital Air Force Base in Arkansas.  The Veteran indicated at the hearing that his hospitalization was at a base called Latvia, which is now closed, but which was in Clydesdale, Arkansas.  However, it does not appear that any attempt has been made to obtain the hospital records from the Veteran's reported hospitalization.  Thus, on remand the AOJ must attempt to locate any inpatient or hospitalization records from all appropriate facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and all other appropriate agencies/records repositories, and request a search of hospital records for the Veteran hospitalizations (to include but not limited to Blytheville Hospital Air Force Base) for the time period from October 1970 to July 1971.

All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence, or information, does not exist or further efforts to obtain them would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Obtain all VA treatment records from all appropriate VA medical centers and outpatient clinics dating from April 2013 to the present, and associate them with the claims file.  

3.  Schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of his cervical spine, bilateral shoulder and bilateral arm disabilities.  The examiner is requested to review the claims file, to specifically include the Veteran's statements made at the October 2011 examination and his hearing testimony that he has had neck and shoulder problems ever since he injured them in service, as well as his testimony that he experiences tingling and numbness of the upper extremities.  All appropriate tests, including EMG and nerve conduction studies of the upper extremities, should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his currently diagnosed cervical spine degenerative joint disease and degenerative disc disease and his bilateral shoulder impingement had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to specifically include the injury the Veteran sustained falling off the wing of a plane.  Address the Veteran's statements that he experienced neck and shoulder problems ever since service.  

The examiner must also specifically address whether the Veteran's has a diagnosis with respect to his arms, to include whether there is any neurological impairment or muscle spasm. 

If any such arm disability is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to specifically include the injury the Veteran sustained falling off the wing of a plane.  

A complete rationale should be provided for each opinion expressed. 

4.  Return the claims file, to include a copy of this remand, to the examiner who conducted the August 2010 VA sleep apnea examination, or suitable substitute, in order to ascertain the nature and etiology of his sleep apnea.  The examiner is requested to review the claims file, to specifically include the October 1970 service treatment note which indicates that the Veteran was exposed to Toluene, lacquer thinner, methyl ethyl, ketone, ethyl acetate, dope, enamels, lacquers, zinc chromate, and sealants.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the Veteran's above described exposure to fumes and chemicals in service.  The examiner must address the Veteran's lay contentions that he has had sleep problems ever since service.

A complete rationale should be provided for each opinion expressed.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  When the development requested has been completed, readjudicate the issues on appeal based upon a review of the entire record, to include all evidence obtained or received since the most recent supplemental statements of the case in February and 2012 and June 2012.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


